DETAILED ACTION
	This Office Action is in response to the Amendment filed 12/30/2020.
	Authorization for this Examiner’s Amendment was given by the attorney of record, Mr. John Conklin on 04/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The TD filed 12/30/2020 is hereby acknowledged and approved.

Response to Amendment
	The objections and 112 2nd paragraphs rejections made in the Non-Final dated 09/30/2020 are hereby withdrawn due to the Amendments filed 12/30/2020.

                                              EXAMINER’S AMENDMENTS
			       Amend claims 1-5 and 7-12 as follows:
Claim 1:
A terminal authenticating method, wherein user equipment (UE) supports a first authentication protocol and a network supports a second authentication protocol, the method comprising: 

sending, by the UE-R, a second request message to a mobility management entity (MME) of the network according to the first request message sent by the UE, wherein the second request message is based on the second authentication protocol, 
wherein a message type of the second request message is different from a message type of the first request message, thereby informing the MME that the second request message is a request to authenticate the UE and not the UE-R based on indication information included in the second request message, the indication information indicates a request to authenticate the UE; 
receiving, by the UE-R, a first authentication request message sent by the MME in response to the sending the second request message, 
wherein the first authentication request message comprises an authentication vector computed by the MME based on the indication information, 
wherein the authentication vector is determined using a random number (RAND) parameter, an authentication token (AUTN) parameter, an expected user response (XRES) parameter and a Kasme parameter, and
wherein the first authentication message is based on the second authentication protocol; 
determining, by the UE-R, whether the first authentication request message is for authenticating the UE or the UE-R based on a flag in an authentication management field (AMF) in the authentication vector;

receiving, by the UE-R, a first authentication response message from the UE in response to the second authentication request message, wherein the first authentication response message is based on the first authentication protocol; and 
sending, by the UE-R, a second authentication response message to the MME based on the first authentication response message received to complete authentication of the UE, wherein the second authentication response message is based on the second authentication protocol.

Claim 2:         
           The terminal authenticating method according to claim 1, wherein the first request message sent by the UE comprises the  indication information for authenticating the UE; and
wherein sending, by the UE-R, the second request message to the MME according to the first request message sent by the UE comprises:
adding, by the UE-R, to the second request message, the  indication information for authenticating the UE that is carried in the first request message, and sending the second request message to the MME.



          The terminal authenticating method according to claim 1, wherein the first request message sent by the UE does not comprise the  indication information for authenticating the UE; and
wherein sending, by the UE-R, the second request message to the MME according to the first request message sent by the UE comprises:
adding, by the UE-R, the  indication information for authenticating the UE to the second request message, and sending the second request message to the MME.

Claim 4:
          The terminal authenticating method according to claim 1, wherein the first authentication request message sent by the MME comprises authentication identification information that is for authenticating the UE and is set by a home subscriber server (HSS) according to the  indication information for authenticating the UE; and the authentication identification information includes the authentication vector 


.

A terminal authenticating method, wherein user equipment (UE) supports a first authentication protocol and a network supports a second authentication protocol, the method comprising:
receiving, by a control network element, a second request message sent by a user equipment (UE)-to-network relay (UE-R), and determining whether the second request message comprises  indication information, the indication information indicates a request  to authenticate the UE, 
wherein the  indication information is provided by a first request message sent by the UE to the UE-R, and 
wherein the first request message is based on the  first authentication protocol and the second request message is based on the second authentication protocol;
sending, by the control network element, an authentication data request message to a home subscriber server (HSS) in response to determining the second request message comprises the  indication information for authenticating the UE, 
wherein the authentication data request message carries the  indication information for authenticating  the UE and wherein the authentication data request message is based on the second authentication protocol;
acquiring, by the control network element, from the HSS, an authentication vector determined by the HSS  based on the indication information,
wherein the authentication vector is determined using a random number (RAND) parameter, an authentication token (AUTN) parameter, an expected user response (XRES) parameter and a Kasme parameter; and
sending, by the control network element, an authentication request message that comprises information about the authentication vector to the UE-R, 
wherein the information includes a flag in an authentication management field (AMF) in the authentication vector to indicate whether the authentication request message is for completing authentication of the UE or the UE-R, and
wherein the authentication request message is based on the second authentication protocol that is not supported by the UE.

Claim 7:
          The terminal authenticating method according to claim 5, wherein before sending, by the control network element, the authentication data request message to the HSS, the method further comprises:
adding, by the control network element, the  indication information for authenticating the UE to the authentication data request message.


          The terminal authenticating method according to claim 5, wherein before sending, by the control network element, the authentication request message comprising information about the authentication vector to the UE-R, the method further comprises:
adding, by the control network element, the  indication information for authenticating the UE to the authentication request message, thereby enabling the UE-R to convert the authentication request message from the second authentication protocol to the first authentication protocol.

Claim 9:
A terminal authentication relay device supporting a first authentication protocol for communicating with user equipment (UE) and a second authentication protocol for communicating with a control network element in a communications network, the terminal authentication relay device comprising:
a receiver configured to cooperate with a processor to receive a first request message sent by the UE, wherein the first request message is based on the first authentication protocol;
a transmitter configured to cooperate with the processor to send a second request message to a control network element according to the first request message sent by the UE, wherein the second request message is based on the second authentication protocol;
the receiver is further configured to receive a first authentication request message sent by the control network element in response to the second message, 
wherein the first authentication request message comprises an authentication vector determined by the control network element based on indication information included in the second request message, 
wherein the indication information indicates a request to authenticate the UE,
wherein the authentication vector is determined using a random number (RAND) parameter, an authentication token (AUTN) parameter, an expected user response (XRES) parameter and a Kasme parameter, and 
wherein the first authentication request message is based on the second authentication protocol; 
the processor further configured to determine, according to a flag in an authentication management field (AMF) in the authentication vector of the first authentication request message received by the receiver, whether the first authentication request message is for authenticating the UE and not the terminal authentication relay device; and
the transmitter is further configured to send a second authentication request message to the UE in response to the processor determining the authentication request message is for authenticating the UE, wherein the second authentication request message is based on the first authentication protocol, 
wherein the second authentication request message sent by the transmitter comprises an authentication parameter of the UE;
the receiver is further configured to receive a first authentication response message from the UE in response to the second authentication request message, 
the transmitter is further configured to send a second authentication response message to the control network element based on the first authentication response message received to complete authentication of the UE, wherein the second authentication response message is based on the second authentication protocol.

Claim 10:
          The terminal authentication relay device according to claim 9, wherein the first request message sent by the UE and received by the receiver comprises the  indication information for authenticating on the UE; and
wherein the transmitter is further configured to:
add, to the second request message, the  indication information for authenticating on the UE carried in the first request message; and 
send the second request message to the control network element.

Claim 11:
          The terminal authentication relay device according to claim 9, wherein the first request message sent by the UE and received by the receiver does not comprise the  indication information for authenticating on the UE; and
wherein the transmitter is further configured to:
 indication information for authenticating on the UE to the second request message, and send the second request message to the control network element.

Claim 12:
          The terminal authentication relay device according to claim 9, wherein the first authentication request message sent by the control network element and received by the receiver comprises authentication identification information for authenticating on the UE and is set by a home subscriber server (HSS) according to the  indication information for authenticating the UE; and the authentication identification information includes the authentication vector 




	          ALLOWABLE SUBJECT MATTER
	                                      Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to methods and a terminal authentication relay device for authenticating a user equipment (UE) to the home subscriber server (HSS) via relay device.
The closes prior arts cited are generally directed to various aspects authenticating a UE to the HSS via relay device. However, none of the cited arts found alone or in combination suggests or teaches upon receiving a request from the relay device, a mobility management entity (MME) generates an authentication vector based on indication information in the request, and sends a response a message including the authentication vector to the relay device,  wherein the authentication vector is determined using a random number (RAND) parameter, an authentication token (AUTN) parameter, an expected user response (XRES) parameter and a Kasme parameter, the relay device once the response message, determines, according to a flag in an authentication management field (AMF) in the authentication vector, whether the authentication vector is for authenticating the UE and not the relay device.
Therefore, the claims are allowed for the above reason.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

				PERTINENT ARTS	
1) Bachmann et al. (US 2010/0199332 A1)-Method for trust relationship detection between a core and access network for a user equipment.

  3) Pinheiro et al. (US 2013/0155948 A1)-Methods and devices for sharing a packet data protocol context among a plurality of devices.
								
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHY ANH T VU/Primary Examiner, Art Unit 2438